DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments, on pages 13-14, with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 14, Applicant argued that the cited art does not disclose or suggest monitoring, using a voltmeter, the electrical bonding between the remote assembly and the energized power line; and a visual indication of the electrical bonding between the remote assembly and the energized power line.
However, the Examiner respectfully disagrees.  Bilic clearly discloses monitoring, using a voltmeter, the electrical bonding between the remote assembly and the energized power line (paragraph 0062, During one example operation of the present invention, and with initial reference to FIG. 3, when bucket 56 of aerial lift device 54 is electrically bonded to energized DC power line 62, with bonding clamp 65, also a conductive lead, contacting each of energized DC power line 62 and bucket 56, bucket 56 and any human occupants will reach the same potential or voltage as energized DC power line 62. With such an energized arrangement, DC current passing through boom 20, DC current passing through hydraulic lines 22, and DC current passing through fiber optic cables 24, which individually and collectively are referred to as “leakage current” must be monitored as it moves through these structures to ground 50. Current meter 10 will monitor this DC leakage current, as depicted in FIG. 5.  The Current meter 10 is a voltmeter as taught in paragraph 0051); and a visual indication of the electrical bonding between the remote assembly and the energized power line (paragraph 0063, An average of some quantity of the current measurements may be displayed on graphical display 42, which may be a color display, and on an LCD display 40, which may be a numerical display).
 In response to applicant's argument on pages 15-17 of the amendment that there is no motivation to combine Taylor with Kada because Taylor is directed to a HMD for receiving visual information captured by a remote camera system and Kada is directed towards reducing VR sickness, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Although Kada is directed towards reducing VR sickness, Kada, similar to Taylor, is also using a HMD for receiving visual information (HMD 110 shown in fig. 1 and taught in paragraph 0042) captured by a remote camera system (such as position sensor 130 of fig. 1, which include a plurality of optical cameras as taught in paragraph 0047).  Therefore, since both Taylor and Kada are directed to HMD system with a remote camera, Taylor and Kada are combinable; in addition, in response to applicant' s argument that there is no teaching, suggestion, or motivation to combine these references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Taylor, with those of Kada, because both references are drawn to the same field of endeavor, because indeed both references describe a HMD system for receiving visual information captured by a remote camera system, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.
	On pages 16-17 of the amendment, Applicant argued that there is a lack of motivation to combine the system of Taylor-Du.
In response to applicant' s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Taylor clearly teaches that the remote camera system can be used on a vehicle to navigate through hazardous environments, such as polluted waste sites, warzones, deep sea, or outer space. In such applications, the remote camera control system can be attached to the vehicle or replace the preexisting camera system of the remote control vehicle (paragraph 0015); in addition, said remote camera system can be used in telemedicine in a remote platform (paragraph 0016). Therefore, it is clear that Taylor did not restrict the environment where the remote camera system can be used. It can be used on a machinery to navigate through any hazardous environment, which is exactly what taught in Du’s reference, controlling operation or navigation of robotic arms or robotic hot sticks using remote arm cameras in hazardous environment.  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to use the remote camera system of Taylor in place of Du’ s arm cameras, in order to have easy and intuitive control of the remote camera using head motion and have variety of range of camera motion (Taylor, paragraph 0002).  In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
On page 17 of the amendment, Applicant argued that Bilic fails to disclose or suggest sounding an alarm responsive to detecting a loss of electrical bounding between an energized power line and the bucket.
However, the Examiner respectfully disagrees. Bilic clearly teaches sounding an alarm responsive to detecting a loss of electrical bounding between an energized power line and the bucket (paragraph 0022, sounding an audible alarm when any of the plurality of momentary leakage current values measured by the DC current meter is larger than the predetermined threshold current value).
 
Claim Objections
4.	Claim 1 objected to because of the following informalities:  the limitation “a remote power source for powering the plurality of cameras the plurality of microphones,;and” is incorrectly constructed.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1-3, 5-8 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) cited in IDS, hereinafter “Taylor” in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) hereinafter “Du” in further view of Bilic et al. (US 2018/0313885) hereinafter “Bilic” in further view of Vu et al. (US 2007/0192910) hereinafter “Vu”.
As per claim 1, Taylor discloses a system for providing real-time, sensory information associated with a remote location to a user (paragraphs 0002 and 0021) to allow for remote operation of machinery (paragraph 0015), the system comprising: 
the remote assembly comprising: 
a camera mount (fig. 3A, camera mounted gimbal 225); 
a plurality of cameras disposed on the camera mount to receive visual information (paragraph 0076; fig. 3A. cameras 320A and 320B); 
a plurality of microphones disposed on the camera mount to receive audio information (paragraph 0076); and 
a fiber-optic cable connected to the remote assembly (paragraph 0019);
wherein the fiber-optic transmits a signal including the visual and audio information (paragraph 0060, The processor on the HMD 205 can receive streaming video along with audio from the camera mounted gimbal 225…The processor on the HMD 205 can receive streaming video from the camera mounted gimbal via wired communications; paragraph 0065, the computing device 210 or any or more components of the system 100 can direct or redirect the streaming video from the camera mounted gimbal 225 to the HMD 205 via the shortest path through the network 104, wherein the network can be connected via wired links such as optical fiber lines as taught in paragraph 0019); 
a mountable display (head-mounted display as disclosed in paragraph 0039) comprising: 
a visual output comprising an image display (display as disclosed in paragraph 0052); 
an audio output comprising a plurality of speakers (speakers as disclosed in paragraph 0052 and 0064); and 
at least one sensor for detecting a viewing angle of the user when in use (paragraph 0059); and 
a processor (Fig. 1D, Main Processor 121) for performing the steps of: 
processing the signal received from the fiber-optic cable (paragraphs 0060-0063); and 
transmitting the received visual and audio information to the mountable display (paragraphs 0004 and 0064), 
wherein the visual information comprises a representation of the remote location based on the viewing angle of the user when in use (figs. 3A-3C show the cameras viewing at a direction similar to the viewing direction or angle of the user), and 
wherein the audio information comprises a representation of the remote location (paragraphs 0078) based on the viewing angle of the user when in use (figs. 3A-3C show the camera mounted gimbal changes direction based on the viewing direction or angle of the user). 
However, Taylor does not explicitly disclose a boom assembly having an electrically insulated portion and a remote assembly, the remote assembly comprising: at least one robotic arm for operating proximal to an energized power line; a remote power source for powering the plurality of cameras the plurality of microphones; and wherein the fiber-optic cable transmits a signal…across the electrically insulated portion of the boom assembly;
In an analogous art, Du discloses a boom assembly (figs. 9 and 11) having an electrically insulated portion (page 644, right col. lines 1-7, The robotic platform will be directly mounted at the bucket position of an insulated lifting arm) and a remote assembly (The robotic platform as shown in figs. 4, 9 and 11); the remote assembly comprising: at least one robotic arm (robotic arms as shown in figs. 4 and 9) for operating proximal to an energized power line (see figs. 2 and 11); a remote power source for powering the plurality of cameras the plurality of microphones (page 644, right col. section B, A hydraulic generator is installed on the robotic platform together with the robotic system control unit; page 646, left col. section A, A 10kW hydraulic generator is carried on the robotic platform as power source; see also fig. 9); and wherein the fiber-optic cable transmits a signal…across the electrically insulated portion of the boom assembly (as shown in fig. 9);
However, Taylor or Du do not explicitly disclose a bonding cable having a first end for directly connecting to the energized power line and a second end directly connected to a bonding point on the remote assembly; and wherein the bonding point is configured to maintain the remote assembly at an equal electrical potential to the energized power line;
In an analogous art, Bilic discloses a bonding cable having a first end for directly connecting to an energized power line and a second end directly connected to a bonding point (paragraph 0015, a conductive lead having a conductive lead first end and a conductive lead second end, the conductive lead first end contacting the energized DC voltage transmission line, and the conductive lead second end contacting the aerial work platform) on the remote assembly (while in Bilic, the aerial work platform is related to a bucket with human workers, Du’s aerial work platform is related to a robotic platform containing cameras’ system, robotic arms and hydraulic generator as shown in fig. 9, located on an insulated lifting arm; therefore, Du in view of Bilic teach direct connection between an energized power line and the remote assembly); and wherein the bonding point is configured to maintain the remote assembly at an equal electrical potential to the energized power line (it is an intended use statement which does not have a patentable weight; however, see also paragraph 0062, which teaches reaching same potential or voltage when the energized DC power line is electrically bounded to the remote assembly).
However, Taylor, Du or Bilic do not explicitly disclose filtering at least a portion of the audio information to remove sounds associated with movement of the camera mount.
In an analogous art, Vu discloses filtering at least a portion of the audio information to remove sounds associated with movement of the camera mount (paragraph 0111, multiple microphones capable of locating sound sources and removing ambient noise using time of arrival and other filtering techniques).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to use the remote camera system of Taylor in place of Du’ s arm cameras, in order to have easy and intuitive control of the remote camera using head motion and have variety of range of camera motion (Taylor, paragraph 0002), and in view of Bilic by connecting the head of the boom to an energized line in order to prevent the possibility of potential differences which might cause power outages and damage equipment (Bilic, paragraph 0004), and in view of Vu by using microphones with filtering techniques in order to remove ambient noise from the collected audio data (Vu; paragraph 0111).
As per claim 2, Taylor discloses wherein the visual output further comprises a heads- up display including additional information superimposed on the image display of the mountable display (paragraph 0093, The display unit(s) may be provided, for example, to allow a user to view various information in connection with execution of the instructions).  
As per claim 3, Taylor discloses wherein the camera mount comprises: a gimbal; a first motor for rotating the gimbal about a first axis based on the viewing angle of the user when in use; a second motor for rotating the gimbal about a second axis based on the viewing angle of the user when in use; and a third motor for rotating the gimbal about a third axis based on the viewing angle of the user when in use (figs. 3A-3D; paragraphs 0053-0057).  
As per claim 5, Taylor discloses the system of claim 1, wherein the plurality of cameras comprises an array of cameras fixed to the camera mount (as shown in figs. 3A-3B), and wherein the processor executes a set of computer executable instructions to perform the steps of: processing a plurality of images received from the array of cameras; stitching the plurality of images from the array of cameras together into a stitched composite image (paragraph 0063, the processor on the HMD 205 can apply a projective transformation algorithm (homography) to stitch together or synthesize individual image frames of the streaming video from each camera with other frames of the streaming video from other cameras); and displaying at least a portion of the stitched composite image to the user on the image display of the mountable display (paragraph 0064, The display on the HMD 205 can display the streaming video. The display on the HMD 205 can display the processed streaming video).  
As per claim 6, Taylor discloses wherein the plurality of images comprises a selected portion of images from the array of cameras (paragraph 0062, The processor on the HMD 205 can also include a component that can downsample (or decimate) the streaming video from the camera mounted gimbal 225, thereby decreasing the number of sample points in each image of the streaming video, which means that only portions of the image frames from the cameras are processed).
As per claim 7, Taylor discloses at least one USB to fiber-optic converter connected to the fiber-optic cable at a first end of the fiber-optic cable; and at least one fiber-optic to USB converter connected to the fiber-optic cable at a second end of the fiber-optic cable (USB network adapter as disclosed in paragraph 0043).  
As per claim 8, Taylor discloses the system of claim 1, wherein the camera mount is disposed on a camera-supporting robotic arm, and wherein the camera-supporting robotic arm is operable to rotate about at least one axis (paragraph 0079) based on a viewing position of the user detected by the at least one sensor (paragraph 0081).  
As per claim 21, Taylor and Du discloses an input device associated with the mountable display for receiving a user input signal (Taylor: paragraph 0093, The display unit(s) may be provided, for example, to allow a user to view various information in connection with execution of the instructions. The user input device(s) may be provided, for example, to allow the user to make manual adjustments, make selections, enter data or various other information, and/or interact in any of a variety of manners with the processor during execution of the instructions. Du, page 646, right col. , A multi-screen monitor is used to show the real-time robotic arm postures, the reconstructed operation scene, the surveillance camera image and some other useful status information. For the remote manipulation of overhead robotic arms, two multi-function joystick controllers are installed as the human machine interface), wherein the user input signal controls operation of at least one of the camera mount or the at least one robotic arm (Taylor: paragraphs 0091-0093, The user input device(s) may be provided, for example, to allow the user to make manual adjustments, make selections, enter data or various other information, and/or interact in any of a variety of manners with the processor during execution of the instructions. Du, page 646, right col. , For the remote manipulation of overhead robotic arms, two multi-function joystick controllers are installed as the human machine interface).

8.	Claims 9 and 11-12 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885).
As per claim 9, Taylor discloses a method for providing real-time, sensory information associated with a remote location to a user (paragraphs 0002 and 0021) to allow the user to remotely operate machinery (paragraph 0015), the method comprising the steps of: 
receiving the sensory information of the remote location using a plurality of cameras and a plurality of microphones disposed on a camera mount in the remote location (figs. 3A-3D; paragraphs 0077-0078), 
detecting a viewing angle of the user using at least one sensor disposed on a mountable display (paragraph 0059); 
in response to detecting the viewing angle (paragraph 0059), transmitting a control signal indicative of the viewing angle from the at least one sensor (paragraph 0074)…via a fiber-optic cable (paragraph 0019); 
transmitting the sensory information…using a fiber-optic cable (paragraph 0019); 
processing the sensory information using a processor (paragraphs 0060-0063); and 
transmitting the sensory information to the mountable display (paragraphs 0004 and 0064); 
wherein the sensory information comprises: 
a visual representation of the remote location adapted to be output to the user on an image display of the mountable display (display as disclosed in paragraph 0060) based on the viewing angle of the user when in use (figs. 3A-3C show the cameras viewing at a direction similar to the viewing direction or angle of the user); 
an audio representation of the remote location (paragraphs 0078) adapted to be output to the user by a plurality of speakers disposed on the mountable display (speakers as disclosed in paragraph 0052 and 0064) based on the viewing angle of the user when in use (figs. 3A-3C show the camera mounted gimbal changes direction based on the viewing direction or angle of the user);
However, Taylor does not explicitly disclose wherein the camera mount is associated with a remote assembly attached to a boom assembly; wherein the camera mount is attached to a frame at a distal end of the boom assembly; powering the plurality of cameras, the plurality of microphones, and at least one robotic arm attached to the frame using a remote power source; transmitting a control signal…across an electrically insulated portion of the boom assembly via a fiber-optic cable; transmitting the sensory information across an electrically insulated portion of the boom assembly to which the remote assembly is attached using the fiber-optic cable; operating on the energized power line using the at least one robotic arm.
In an analogous art, Du discloses wherein the camera mount is associated with a remote assembly attached to a boom assembly; wherein the camera mount is attached to a frame at a distal end of the boom assembly (see figs. 4, 9 and 11); powering the plurality of cameras, the plurality of microphones, and at least one robotic arm attached to the frame using a remote power source (page 644, right col. section B, A hydraulic generator is installed on the robotic platform together with the robotic system control unit; page 646, left col. section A, A 10kW hydraulic generator is carried on the robotic platform as power source; see also fig. 9); transmitting a control signal…across an electrically insulated portion of the boom assembly via a fiber-optic cable; transmitting the sensory information across an electrically insulated portion of the boom assembly to which the remote assembly is attached using the fiber-optic cable (as shown in fig. 9); operating on the energized power line using the at least one robotic arm (see figs. 2 and 11).
However, Taylor or Du do not explicitly disclose directly electrically bonding the remote assembly to an energized power line via a bonding cable having a first end for directly connecting to the energized power line and a second end directly connected to a bonding point disposed on the remote assembly; wherein the bonding point is configured to maintain the remote assembly and the energized power line at an equal electrical potential; monitoring, using a voltmeter, the electrical bonding between the remote assembly and the energized power line; and a visual indication of the electrical bonding between the remote assembly and the energized power line.
In an analogous art, Bilic discloses directly electrically bonding the remote assembly to an energized power line via a bonding cable having a first end for directly connecting to the energized power line and a second end directly connected to a bonding point (paragraph 0015, a conductive lead having a conductive lead first end and a conductive lead second end, the conductive lead first end contacting the energized DC voltage transmission line, and the conductive lead second end contacting the aerial work platform) disposed on the remote assembly (while in Bilic, the aerial work platform is related to a bucket with human workers, Du’s aerial work platform is related to a robotic platform containing cameras’ system, robotic arms and hydraulic generator as shown in fig. 9, located on an insulated lifting arm; therefore, Du in view of Bilic teach direct connection between an energized power line and the remote assembly); wherein the bonding point is configured to maintain the remote assembly and the energized power line at an equal electrical potential (it is an intended use statement which does not have a patentable weight; however, see also paragraph 0062, which teaches reaching same potential or voltage when the energized DC power line is electrically bounded to the remote assembly); monitoring, using a voltmeter, the electrical bonding between the remote assembly and the energized power line (paragraph 0062, During one example operation of the present invention, and with initial reference to FIG. 3, when bucket 56 of aerial lift device 54 is electrically bonded to energized DC power line 62, with bonding clamp 65, also a conductive lead, contacting each of energized DC power line 62 and bucket 56, bucket 56 and any human occupants will reach the same potential or voltage as energized DC power line 62. With such an energized arrangement, DC current passing through boom 20, DC current passing through hydraulic lines 22, and DC current passing through fiber optic cables 24, which individually and collectively are referred to as “leakage current” must be monitored as it moves through these structures to ground 50. Current meter 10 will monitor this DC leakage current, as depicted in FIG. 5.  The Current meter 10 is a voltmeter as taught in paragraph 0051); and a visual indication of the electrical bonding between the remote assembly and the energized power line (paragraph 0063, An average of some quantity of the current measurements may be displayed on graphical display 42, which may be a color display, and on an LCD display 40, which may be a numerical display).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to use the remote camera system of Taylor in place of Du’ s arm cameras, in order to have easy and intuitive control of the remote camera using head motion and have variety of range of camera motion (Taylor, paragraph 0002), and in view of Bilic by connecting the head of the boom to an energized line in order to prevent the possibility of potential differences which might cause power outages and damage equipment (Bilic, paragraph 0004).
As per claim 11, arguments analogous to those applied for claim 3 are applicable for claim 11.
As per claim 12, Bilic disclose responsive to detecting, via the voltmeter, a loss of electrical bonding between the remote assembly and the energized power line, playing an alarm over the plurality of speakers (paragraph 0022, sounding an audible alarm when any of the plurality of momentary leakage current values measured by the DC current meter is larger than the predetermined threshold current value).
   
9.	Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of Smyth (US 2006/0045294).
As per claim 10, Taylor, Du and Bilic disclose the method of claim 9, further comprising the steps of:  stitching, using the processor, a plurality of images received from the respective plurality of cameras into a stitched composite image (Taylor; paragraph 0063, the processor on the HMD 205 can apply a projective transformation algorithm (homography) to stitch together or synthesize individual image frames of the streaming video from each camera with other frames of the streaming video from other cameras) to be displayed on the image display of the mountable display (Taylor; paragraph 0064, The display on the HMD 205 can display the streaming video. The display on the HMD 205 can display the processed streaming video); 
However, Taylor, Du or Bilic do not explicitly disclose interpolating, using the processor, between a plurality of audio signals from the respective plurality of microphones based on the viewing angle of the user when in use.  
In an analogous art, Smyth discloses interpolating, using the processor, between a plurality of audio signals from the respective plurality of microphones based on the viewing angle of the user when in use (fig. 34b; paragraphs 0080 and 0164-0171).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Taylor, Du and Bilic in view of Smyth by interpolating between a plurality of audio signal based on viewing angle of a user, in order to improve the accuracy of acquired impulse response in the presence of head movement (Smyth; paragraph 0194).

10.	Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of Kuhn (US 4,831,662).
As per claim 13, Taylor, Du and Bilic disclose the method of claim 9; however, Taylor, Du or Bilic do not explicitly disclose the steps of: converting the sensory information into a fiber-optic signal using a digital-to-fiber- optic converter; and converting the fiber-optic signal into a digital signal using a fiber-optic-to-digital converter, wherein the digital signal is associated with the sensory information.
In an analogous art, Kuhn discloses the steps of: converting the sensory information into a fiber-optic signal using a digital-to-fiber- optic converter (fig. 1, the transmitter 10 converts digital data to optical data; col. 4 lines 56- col. 5 line 21); and converting the fiber-optic signal into a digital signal using a fiber-optic-to-digital converter (fig. 1, the receiver 16 converts the optical data to digital data; col. 5 lines 21-50), wherein the digital signal is associated with the sensory information (i.e. streaming video of Taylor in paragraph 0077).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Taylor, Du and Bilic in view of Kuhn by using digital-to-fiber-optic converter and fiber-optic-to-digital converter in order to transmit digital data using fiber optic transmitting medium; the use of fiber optic transmitting mediums have tremendous capacity to transmit large amounts of information because of the large bandwidth presented in the fiber optic digital communication systems (Kuhn; col. 1 line 21-25).

11.	Claims 14-17 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Kada (US 2018/0011681) in further view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885).
As per claim 14, Taylor discloses a system for providing real-time, sensory information associated with a remote location to a user (paragraphs 0002 and 0021) to allow for remote operation of machinery (paragraph 0015), the system comprising:
a remote assembly disposed in the remote location (paragraph 0002, Remote cameras can be used to stream a video feed to users viewing the video at displays not proximate to the remote camera) comprising: 
a gimbal camera mount (fig. 3A, camera mounted gimbal 225) having a first axis of rotation, a second axis of rotation, and a third axis of rotation (figs. 3A-3D; paragraphs 0053-0057), the gimbal camera mount comprising: a first motor for rotating the gimbal camera mount about the first axis; a second motor for rotating the gimbal camera mount about the second axis; and a third motor for rotating the gimbal camera mount about the third axis (figs. 3A-3D; paragraphs 0053-0057); 
a first camera disposed on the gimbal camera mount in a first position for collecting a first portion of visual sensory information; a second camera disposed on the gimbal camera mount in a second position distinct from the first position for collecting a second portion of visual sensory information (figs. 3A-3D, cameras 320A and 320B; paragraph 0053); 
a first microphone disposed at a first location of the gimbal camera mount for collecting a first portion of audio sensory information; and a second microphone disposed at a second location of the gimbal camera mount opposite the first location for collecting a second portion of audio sensory information (paragraphs 0076 and 0078), 
wherein the sensory information comprises the first portion of visual sensory information, the second portion of visual sensory information (paragraph 0063 teaches streaming video from each camera and other frames of the streaming video from other cameras), the first portion of audio sensory information, and the second portion of audio sensory information (paragraph 0078, The one or more microphones on the camera mounted gimbal 225 can be used to take streaming audio); 
a fiber-optic cable (paragraph 0019); 
a mountable display adapted to be worn by the user on the user's head (head-mounted display as disclosed in paragraph 0039) comprising: 
at least one sensor for detecting a viewing angle of the user when in use (paragraph 0059); 
a processor for processing the first portion of the visual information and the second portion of the visual information received at the remote assembly (paragraphs 0060-0063),
a controller for controlling the first motor and the second motor of the gimbal camera mount based on the viewing angle of the user when in use (paragraph 0074).
However, Taylor does not explicitly disclose a first visual display for displaying a first image associated with the first portion of visual sensory information received from the remote location; 
a second visual display for displaying a second image associated with the second portion of visual sensory information received from the remote location; 
a first speaker for outputting a first audio associated with the first portion of audio sensory information received from the remote location; and 
a second speaker for outputting a second audio associated with the second portion of audio sensory information received from the remote location;
In an analogous art, Kada discloses a mountable display adapted to be worn by the user on the user's head (HMD 110 as disclosed in paragraph 0043) comprising: 
a first visual display for displaying a first image associated with the first portion of visual sensory information received from the remote location; a second visual display for displaying a second image associated with the second portion of visual sensory information received from the remote location (paragraph 0043, The display unit 112 may include a left-eye display unit configured to provide an image to a left eye of the user U, and a right-eye display unit configured to provide an image to a right eye of the user U); 
a first speaker for outputting a first audio associated with the first portion of audio sensory information received from the remote location; and a second speaker for outputting a second audio associated with the second portion of audio sensory information received from the remote location (paragraph 0046);
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Taylor, with those of Kada, because both references are drawn to the same field of endeavor, because indeed both references describe a HMD system for receiving visual information captured by a remote camera system, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.
	However, Taylor or Kada do not explicitly disclose a remote assembly disposed in the remote location comprising: at least one robotic arm; a remote power source for powering the first camera, the second camera, the first microphone, the second microphone, and the at least one robotic arm; wherein the fiber-optic cable transmits the sensory information across an electrically isolated region of a boom assembly to which the remote assembly is attached; 
	In the same field of endeavor, Du discloses a remote assembly disposed in the remote location (see figs. 9 and 11) comprising: at least one robotic arm (robotic arms as shown in figs. 4 and 9); a remote power source for powering the first camera, the second camera, the first microphone, the second microphone, and the at least one robotic arm (page 644, right col. section B, A hydraulic generator is installed on the robotic platform together with the robotic system control unit; page 646, left col. section A, A 10kW hydraulic generator is carried on the robotic platform as power source; see also fig. 9); wherein the fiber-optic cable transmits the sensory information across an electrically isolated region of a boom assembly to which the remote assembly is attached (as shown in fig. 9);
However, Taylor, Kada or Du do not explicitly disclose a bonding cable having a first end for directly connecting to an energized power line and a second end directly connected to a bonding point on the remote assembly for equalizing an electrical potential between the remote assembly and the energized power line.
In an analogous art, Bilic discloses a bonding cable having a first end for directly connecting to an energized power line and a second end directly connected to a bonding point (paragraph 0015, a conductive lead having a conductive lead first end and a conductive lead second end, the conductive lead first end contacting the energized DC voltage transmission line, and the conductive lead second end contacting the aerial work platform) on the remote assembly (while in Bilic, the aerial work platform is related to a bucket with human workers, Du’s aerial work platform is related to a robotic platform containing cameras’ system, robotic arms and hydraulic generator as shown in fig. 9, located on an insulated lifting arm; therefore, Du in view of Bilic teach direct connection between an energized power line and the remote assembly) for equalizing an electrical potential between the remote assembly and the energized power line (it is an intended use statement which does not have a patentable weight; however, see also paragraph 0062, which teaches reaching same potential or voltage when the energized DC power line is electrically bounded to the remote assembly).
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to use the remote camera system of Taylor in place of Du’ s arm cameras, in order to have easy and intuitive control of the remote camera using head motion and have variety of range of camera motion (Taylor, paragraph 0002), and in view of Bilic by connecting the head of the boom to an energized line in order to prevent the possibility of potential differences which might cause power outages and damage equipment (Bilic, paragraph 0004).
As per claim 15, Du discloses wherein the remote power source further provides power to at least one of the first motor or the second motor (page 646, section A, In the overhead robotic platform, an industrial computer works as the slave computer. The two robotic arm motor drivers are connected directly to the computer with EtherCat fieldbus for real-time motion control. Both arms are equipped with stereo vision cameras to enable better perception of the operation scene. A global pan-tilt-zoom camera is installed at the rear part of the platform to provide flexible wild range surveillance. A 10kW hydraulic generator is carried on the robotic platform as power source).
As per claim 16, Taylor and Du discloses an input device associated with the mountable display for receiving a user input signal (Taylor: paragraph 0093, The display unit(s) may be provided, for example, to allow a user to view various information in connection with execution of the instructions. The user input device(s) may be provided, for example, to allow the user to make manual adjustments, make selections, enter data or various other information, and/or interact in any of a variety of manners with the processor during execution of the instructions. Du, page 646, right col. , A multi-screen monitor is used to show the real-time robotic arm postures, the reconstructed operation scene, the surveillance camera image and some other useful status information. For the remote manipulation of overhead robotic arms, two multi-function joystick controllers are installed as the human machine interface), wherein the user input signal is transmitted across the electrically isolated region of the boom assembly to the remote assembly through the fiber-optic cable (as shown in fig. 9 of Du).
As per claim 17, Du discloses wherein the at least one robotic arm is controlled by the user via a control signal transmitted from an input device through the fiber-optic cable to the at least one robotic arm (Du, page 646, right col. , In the ground control site, a main host computer, connected to the slave computer via optical fiber communication, performs the motion planning task and the operation scene reconstruction task…For the remote manipulation of overhead robotic arms, two multi-function joystick controllers are installed as the human machine interface).  
As per claim 19, Taylor discloses wherein the sensory information and a signal indicative of the viewing angle of the user are wirelessly communicated between the remote assembly and the mountable display (paragraph 0060).  

12.	Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Kada (US 2018/0011681) in further view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of Hunt (US 2014/0014637).
As per claim 18, Taylor, Kada, Du and Bilic disclose the system of claim 14, wherein the at least one robotic arm is a first robotic arm, wherein the gimbal camera mount is disposed at an end of a second robotic arm (Du, fig. 9; page 646, section A, Both arms are equipped with stereo vision cameras to enable better perception of the operation scene), wherein the second robotic arm is operable to rotate about at least one axis (see fig. 5 of Du); 
However, Taylor, Kada, Du or Bilic do not explicitly disclose wherein the second robotic arm is operable to rotate about at least one axis based on a viewing position of the user detected by the at least one sensor when in use.  
In an analogous art, Hunt discloses wherein the second robotic arm is operable to rotate about at least one axis based on a viewing position of the user detected by the at least one sensor when in use (paragraph 0035, in embodiments in which the camera 50 is coupled to a secondary robotic arm 56 (FIG. 2), the movements of the robotic arm 56 may be controlled such that position and/or orientation of the camera 50 relative to the apparatus 12 correspond to the position and/or orientation of the display device 18 relative to the apparatus model 68; when the user tilts or rotate his head or when the user moves his head closer to or further away from the apparatus model 68). 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention by attaching the remote camera system of Taylor to a robotic arm operable to rotate based on a head’s movement of a user, as taught by Hunt, in order to improve the control of Taylor’s remote camera system and free the user’s hands to perform other operations.
  
13.	Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2015/0312468) in view of Kada (US 2018/0011681) in further view of Du et al. (“A teleoperated robotic hot stick platform for the overhead live powerline maintenance tasks”) in further view of Bilic et al. (US 2018/0313885) in further view of Kuhn (US 4,831,662).
As per claim 20, arguments analogous to those applied for claim 13 are applicable for claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482